 416DECISIONSOF NATIONALLABOR-RELATIONS BOARDGolden Oak Mining Co., Inc.and Walter D. Smith.Case 9-CA-8691June 11, 1975DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn December 24, 1974, Administrative Law JudgeJoel A. Harmatz issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations-Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, fmdings,l andconclusions of the Administrative Law Judge and toadopt his recommended Order.2ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder therecommend-ed Order of the Administrative Law Judge, andhereby orders that the Respondent, Golden OakMining Co., Inc., Perry County, Kentucky, itsofficers, agents,successors, and assigns, shall take theaction setforth in the said recommended Order,except that the attachednotice issubstituted for thatof the Administrative Law Judge.1The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderanceof all of therelevant evidenceconvinces us that the resolutions are incorrect.StandardDry WallProducts,Inc.,91NLRB 544 (1950),enfd.188 F.2d362 (C.A. 3,1951).We havecarefully examined the recordand findno basis for reversing his findings2The Administrative Law Judge inadvertently omitted from hisrecommended notice certain language describing employees' Sec. 7 rightsWe correct that omission herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge any employee orotherwise discriminate against him because of hismembership in, or activities on behalf of, theUnited Mine Workers of America, or any otherlabor organization.218 NLRB No. 65WE WILL NOT interrogate our employees con-cerning their own union activities or the unionactivities of their fellow employees.WE WILL NOT threaten to discharge ouremployees because they have joined the UnitedMine Workers of America.WE WILL NOT instruct our employees, whosigned union authorization cards, to return themto us.WE WILL NOT threaten to close the mine if ouremployees designate the United Mine Workers ofAmerica, or any other labor organization, as theircollective-bargaining representative.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed in Section 7 ofthe Act, which are:To engage in self-organizationTo form, join, or assist any labor organi-zationTo bargain collectively through represent-atives of their own choosingTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from any or- all such activities.WE WILL offer Walter D. Smith immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalentposition without prejudice to his seniority or otherrights and privileges, and make him whole for anyloss of earnings suffered by reason of his unlawfuldischarge.All our employees are free to become or remainmembers of United Mine Workers of America, ornot to become or remain a member of that, or anyother, labor organization.GOLDEN OAK MININGCo., INC.DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge: Thisproceeding was heard on November 7, 1974, in Hazard,Kentucky, upon a charge filed on August 5, 1974, and acomplaint issued September13, 1974,alleging that Re-spondent independently violated Section 8(aXl) of the Actby coercive interrogation, threats of reprisal for unionactivity, and demanding that employees return to Respon-dent union authorization cards which they had previouslyexecuted. The complaint further alleges that Respondentviolated Section 8(a)(3) and (1) of the Act by dischargingWalter D. Smith because of his union activity. In its dulyfiled answer,Respondent denied commission of any unfair GOLDEN OAK MINING CO.417labor practices. After close of the hearing, briefs were filedby the General Counsel and Respondent.Upon the entire record in this proceeding, including myobservation of the witnesses while testifying and considera-tion of the posthearing briefs, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Kentucky corporation engaged inthe business of strip mining coal from its location in PerryCounty, Kentucky. During the 12-month period precedingissuance of the complaint, a representative period, Respon-dent purchased goods valued in excess of $50,000, whichgoods were shipped directly to the above-named place ofbusiness from States other than Kentucky.The complaint alleges, the answer admits, and I find thatRespondent is an employer engaged in commerce and inoperations affecting commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I fmd thatthe United Mine Workers of America is a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The IssuesThe instant proceeding involves alleged unfair laborpractices, all of which are attributed to Mine Superinten-dent Alonzo Guerra and are alleged to have occurred on asingle day, July 15, 1974.1 Respondent does not seriouslycontest the independent 8(a)(1) allegations imputed toGuerra, but strongly denies that Walter D. Smith wasterminated for unlawful reasons. In this regard, Respon-dent contends that Smith was not discharged, but voluntar-ilyquit his employment. In the alternative, Respondentargues that, even if Smith had been discharged, saiddiscipline was legitimate in view of Smith's having engagedin union solicitation in working areas, conduct, which asthe argument goes was not protected by the Act.B.The FactsNo labor organization represents Respondent's employ-ees engaged at its Perry County strip mine. On July 6, theCharging Party, Walter D. Smith, who was then working asa dumptruck operator, contacted Dan McAlarnis, anorganizer for the United Mine Workers Union. McAlarnisthereafter provided Smith with certain union literature andauthorization cards. On July 8, Smith began distributingthese materials among Respondent's employees, but in hisearly efforts Smith succeeded in signing up a mere handfulof Respondent's work force of some 30 employees.IAll dates refer to 1974 unless otherwise indicated.2Based on the testimony of Smith. Guerra testified that he had beeninformed by Curtis Brewer later that day to the effect that Smith requestedtobe excused from work that evening because of a toothache. SaidRespondent's day shift ends at 5 p.m., with the nightshift starting an hour later at 6 p.m. On July 15, Smith,whose scheduled work shift was from 6 p.m. to 4 a.m., wentto a site off company property at about 3:30 p.m. on oldRoute 15 near an access road to themine.His early arrivalwas based on his intention to distribute union literature tothose leaving the mine from the day shift and thosereporting for work on the night shift, and to meet with anyemployees having questions about the Union.While Smith was at the above location, Alonzo Guerrahappened by, and, insofar as material, simply requestedthat Smith advise another employee, Beecher Nix, Jr., toreport for work at the stockpile that evening. Guerra thenleft, and Smith moved from the site on old Route 15 to apoint on the access road to the mine, but off companyproperty, where he continued his organizational activity.Smith was subsequently joined at that location by BeecherNix, Jr., and Lawrence Brewer, two night-shift employees.At about 5:45 p.m. all three started up the hill in twovehicles Nix left at the stockpile. Lawrence Brewer stayedwith Smith, riding in the latter's truck to the top of the hill.At about the same time Guerra and a mechanic, MervinHamilton, were driving down the mountain in Guerra'struck.They were followed by Donnie Wells, a day-shiftemployee, who was leaving work. As Wells' truck passedSmith on company property in the vicinity of the tippleand the scale house, Smith, through the windows of theirvehicles, handedWells an envelope containing the unionliterature and an authorization card. This exchange was oncompany property and was observed by both Guerra andHamilton as they continued on down the hill. The latterthen stopped at a point well below the area in which thetipple and scale house are situated. At that point they metWells,who had been driving Hamilton's truck. GuerraaskedWells what Smith had given him. Wells said hedidn't know and gave the envelope to Guerra. Guerraopened the envelope, finding the authorization card andunion literature. Guerra and Hamilton then turned aroundand drove towards the tipple area.In the meantime, Smith and Lawrence Brewer hadreported to their foreman, Curtis Brewer. Lawrence Brewerwas put to work, but Smith was informed by Curtis Brewerthat no work was available for him at that time, and that hecould take off until 8 or 8:30 p.m.,2 when he might be putto work. Smith then returned to the tipple area, where hehoped to meet a relative, Alex E. Smith,' who wasscheduled to leave work from the day shift.After leavingWells,Guerra and Hamilton in route upthe hill stopped at the stockpile where Beecher Nix, Jr., wasworking.3 According to Nix's credited undenied testimony,he was shown an authorization card by either Guerra orHamilton, and was asked by Hamilton if he knew anybodythat had them or had been passing them out. Nix replied inthe negative.Guerra then said he knew who had beendoing so.Hamilton and Guerra then continued on up the hillwhere they saw Smith talking with Forest King, a nighttestimony is plainly hearsay asto Smith and isnot probative. Accordingly,sinceCurtisBrewerdid not testify,Smith's, accountof hisdiscussion withCurtisBrewer stands uncontradictedby competbnt evidenceand is credited.3Based on the testimony of MervinHamilton. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDwatchman, in the tipplearea.Guerra beckoned Smith tohis truck. Smith approached the truck, and what thentranspired is the subject of a testimonial conflict, bearingcriticallyupon the issue of whether Smith quit or wasdischarged.According to Smith's account, Guerra, first showed himthe union card, asking "What's this?" Smith respondedthat it was a union card. Guerra then said, "You're goingto do this to me after what I've done for you?" Smith tookissue with Guerra, indicating that he was not pleased withthemanner in which- his work hours had been reduced.Guerra then said, "We don't need this here." Smithresponded, "I think we do," whereupon Guerra indicated"I don't want to see anymore of this on the hill . . . oranywhere." Smith then said that he would be down offcompany property every evening as long as anybody wouldtalk to him about the Union, whereupon Guerra angrilyshouted that Smith should get off company property andstay off, adding that as far as he was concerned evenSmith's truck was trespassing. Smith, in consequence ofthis alleged statement and believing that he had beendischarged, left the premises and did not return untilFriday, July 19, when he picked up his final paycheck.Guerra concedes through his testimony that aftershowing Smith the card, he told Smith "Walter, I don't likethis."However, according to Guerra, no statement wasmade to the effect that Smith should get off companyproperty and stay off. Instead, according to Guerra, hesimply told Smith that he "didn't like this kind of stuffgoing on oncompany property and company time and ifhe was goingto do it he'd (Smith) have to get off companyproperty." According to Guerra, the conversation endedwith Smith responding that he would "get off companyproperty and continue to pass these things out everyday solong as the men were willing_to talk to him and acceptthem." For the reasons which will be set forth below, Icredit Smith over Guerra.Turning away from Smith's termination and to otheraspects of Guerra's activities of July 15, the record showsthat following the above conversation with Smith, Guerrahad additional discussions with employees concerning theUnion. Both LawrenceBrewerand Beecher Nix, Jr.,testified 'to conversations they had with Guerra whichapparently occurred between 6 p.m. and 7 p.m. thatevening.According to Brewer, Guerra between 6 and 6:30p.m: arrived at his workarea, and asked him if Brewer hadseen a unioncard on the job. Brewer said he had_4 Guerrathen left, but returned about 30 to 45 minutes later andinquired of Brewer as to whether he had signed a card.Brewer saidhe did. Guerra then said that "there would beno union onthe hill," that the Company "had a couplemillion dollars of equipment on the hillandbefore they'dorganizet h e y ' d take the equipment . . . and park it ...."In the courseof this conversation Guerra also inquired of4 It is entirely possible that this conversation preceded Guerra'sconfrontation with Smith. The record is not entirely clear in this respect, butthe precise sequenceof events is hardly significant to the critical issuesinvolved.5Guerra admits having made this statement to Lawrence Brewer and histestimony does not deny the balance of the statements set forthin the abovetext,which Brewer's testimony attributed to him.6Nix also testified that the following evening as he and LawrenceBrewer as to who gave him the card. Brewer then indicatedthat it was Smith. Guerra responded "This has cost thatman his fob."5 Apparently the conversation then turnedinto a debate concerning the advantages or disadvantagesof the Union's hospital program. Following this, Guerratold Brewer that he wanted Brewer's card back. Brewerindicated that he would give Guerra his card, if Smithwould return it to him.Beecher Nix, Jr., also testified, without denial by Guerra,toa second conversation with Guerra. In the coursethereof Guerra informed Nix that before "they'd go union,they would park the equipment and shut the job down."Guerra also indicated to Nix that he knew who had signedcards and specifically named Lawrence Brewer,WillisChester, and Nix as among that group. Nix then admittedhe had signed. Guerra then asked Nix to get his card back.Nix said he would do so if he could.6C.Conclusions1.Interference, restraint, and coercionThe foregoing uncontradicted testimony of Nix andLawrence Brewer is credited and plainly substantiates theallegations of the complaint that Respondent throughGuerra independently violated Section 8(a)(l) in each ofthe following respects:(a)Guerra's statement to Lawrence Brewer that Smithhad lost his job because he solicited authorization cards,conveyed the implicit message that employees who engagein union activity might well be the objects of discrimina-tion, and as such clearly constituted coercion and restraintwith respect to the employee's exercise of Section 7 rights.(b)Guerra's questioning of Nix and Lawrence Brewer asto whether they had seen union cards on the job, as to whohad given them cards, and as to whether they had signedcards was conducted for no legitimate purpose, was notaccompanied by proper safeguards, and, accordingly,constituted coercive interrogation proscribed by Section8(a)(1) of the Act.(c)Guerra's threats to both Nix and Lawrence Brewerthat the mine would be closed before Respondent wouldoperate on a union basis constituted a direct threat ofreprisal coercing and restraining these employees in theexercise of their Section 7 rights.(d)Guerra's demands upon Nix and Lawrence Brewer,in the, context of threats and Guerra's expressed hostility tounion activity, that they return their, signed authorizationcards to him also constituted restraint and coercion ofthese employees in the exercise of their Section 7 rights.Accordingly, I find through each of the separateinstances set forth above, Respondent violated Section8(a)(1) of the Act.Brewer were reporting for work, they were asked by Curt Brewer if they hadtheir cards.Both indicated thattheydid not. Foreman Brewer then said thatsince they didn't get their cards back, neither would be able to work thefollowing evening.However, this statement by the foreman was quicklyretracted and described by him as a joke when Nix indicated the men hadpreviously spoken to Guerra and that Guerra had said nothing about themlosing any work. GOLDEN OAK MINING CO.4192.DiscriminationThe question of whether Smith was discharged becauseof his union activity or voluntarily quit Respondent'semploy turns upon a narrow question of credibility. Allagree that-Guerra at no time told Smith specifically that hehad been "discharged" or "fired." Yet, it is my opinion thatif Smith is credited, the statement he imputes to Guerra;namely, that Smith should get off company property andstay off, in the context of Smith's entire version of theirconversation, plainly communicated to Smith an intentionon Guerra's part to effect a discharge. Indeed, Smith couldrightfully assume that Guerra meant to give force to theliteral terms he expressed, and this is especially true in theface of Guerra's subsequent failure to indicate to Smiththat a discharge was not intended by his remarks of July15.7Upon consideration of the issue of credibility, I note theclear indications in the record of Guerra's hostility towardstheUnion generally, and his specific hostility towardsSmith's role in the organization effort.I alsohave takeninto account a shift in Smith's testimony as to whether ornot he had engaged in any union activity above theCompany's property line. Nevertheless, having observedSmith,Guerra, and Hamilton, I regarded Smith as themore trustworthy of the witnesses to the disputed conversa-tion.Guerra and Hamilton in contrast to the straightfor-ward and clearly expressed recollection of Smith confessedwhile on the stand that they had difficulty recalling thespecifics of an event that had transpired so long ago.Furthermore, I was particularly troubled by that aspect ofthe account of both Hamilton and Guerra in which theyboth agree to Guerra's useof the term "company time" inmaking hisfinal statement to Smith. I simply do notbelieve that Guerra made such a reference. There was noevidence, and Guerra concedes that he had no knowledge,that Smith engaged in union activity on company time. Atthe same time, Guerra admitted that he did not want Smithto continue his union activity on company property.Indeed, Guerra according to his own testimony told Smiththat he would have to get off company property if Smithpersisted in union activity. According to the positionexpressed in Respondent's brief, Respondent maintained arule barring solicitation on company property at all times.It is apparent therefore that company time was completelyirrelevant to both the conduct of Smith which Guerrafound objectionable and to Guerra's objective in eliminat-7 Snuth reappeared at the mine on Friday, July 15,to pick up his check.At that time,he had a conversation with Guerra, with neither mentioningthe eventsof July15.Neither Guerra nor any other agent of Respondentever sought clarification of the circumstances under which Smith'semployment had ceased.This despite the fact that Smith, some 2 weeksafter the discharge,filed the instant unfair labor practice charge. Thatcharge was admittedly served on Respondent on August 7, 1974, andspecifically alleges that Smith had been discharged.8 It is noted in this connection that while on the stand Guerracommented on Smith's version of the critical conversation, stating "I toldhim I believe pretty close to the statement he [Smith ] made a while ago, butnot quite in that manner."9 In an apparent attempt to bolster the testimony of Guerra andHamilton,Respondent's counsel adduced testimony from Guerra andWilliam B. Sturgill,Respondent'spresident, as to the internal practicesutilizedby Respondent in the event an employee is terminated. Thistestimony related to the responsibility of supervisory employees to notifying union activity anywhere on company property. Indeed,to the extent that use of that terminology would haveimplied that employees could engage in union activity oncompany property on their own time, such a referencewould conflict with Guerra's final alleged utterance to theeffect that Smith could only do so off company property.Finally, I did not regard Guerra as even barely acquaintedwith the legal niceties governing employee rights to engagein union activity on their own time versus company timeand I was left with the impression that injection of the term"company time" in this terminal conversation with Smithwas unbelievable as plainly beyond Guerra's level ofsophistication. Itwas my defmite impression that thetestimony of Hamilton and Guerra in this respect wascontrived for the purpose of drawing a clear dichotomybetween their version of Guerra's remarks and thattestified to by Smiths But, in any event, the single factorwhich throws the greatest light on what actually transpiredbetween Guerra and Smith is Guerra's admission that hetold Lawrence Brewer that Smith's distribution and actualsolicitingof cards had cost Smith his job. Guerraattempted to diminish the plain import of this statement,by seizing upon, what impressed me as, a transparentlystrained, self-serving explanation. Thus, Guerra explainedthat his remark to Brewer was deduced from Smith'sstatement that he would be out on the road every daypassing out cards as long as the men would talk to him.According to Guerra, Smith couldn't do this and work atthe same time, and therefore Guerra states that he assumedthat Smith had quit. It strikes me as incredulous thatGuerra would have spoken to Brewer with such certaintyconcerning Smith's demise when based upon so speculativea premise; Guerra was plainly aware that Smith could, ona daily basis, have continued his union activity offcompany property prior to his reporting for work at 6 p.m.each day. I find that the remark made by Guerra toLawrence Brewer was based upon Guerra's knowledge thathe had just discharged Smith .9In the alternative, Respondent contends that even ifSmith was discharged, such action was perfectly legitimatesince Smith in the course of his organizational effortsviolated a "no-solicitation" rule which had been promul-gated by the Company. While Respondent does notaffirmatively dispute that Smith's union activity led to thetermination of his employment, it argues that Smith'salleged unprotected activity precludes an 8(a)(3) findingwith respect to the discharge.the front office in the event of a discharge. Guerra never furnished a slip tothat effect to the front office. However, he also did not submit a slipindicating that Smith had quit. Sturgill conceded that the same notificationprocedures are applicable whether employment is terminatedby a quit ordischarge. I find that,under Respondent's procedures,it isRespondent'spractice that a supervisor with knowledge of a ternunation is requiredimmediately to forward a slip to the front office, whether it is based on adischarge or quit. I further find that apart from the entry on said slipconcerning the nature of the termination, a discharge is handled under theCompany's reporting system no differently than a quit. In this light, thetestimony with respect to Respondent's policy is plainly neutral to thecriticalcredibilityissue.By virtue of Guerra's admitted statement toLawrence Brewer, Guerra knew that as of July 15 Smith had terminated,and his failure to submit a slip descnbing the nature of the terminationmerely reflects Guerra's departure from company policy. The absence ofslip in company records is no more indicative of a discharge than a quit. 420DECISIONSOF NATIONALLABOR RELATIONS BOARDIn support of Respondent's position in this regard,according to William B. Sturgill, Respondent's president,the Company maintains a policy which precludes "solicit-ation on Company property or in company offices."Sturgill also testified that the Company forbids employeesfrom going to areas unrelated to their work assignments.Sturgillconcedes, however, that said policies are notpublished, that they do not appear in writing, and that theywould only be made known to employees by "word ofmouth." Apart from the conversation between Guerra andSmith, which resulted in the discharge, this record is barrenof even the slightest suggestion that any employee ofRespondent ever was apprised of such policies.10 Accord-ingly, I find that Respondent had nopublishedformal rule,which would place employees on notice generally that theirright to engage in union distribution or solicitation oncompany property was barred by company policy.Respondent cites two aspects of Smith's activity whichallegedly exceeded the permissible scope of protectedactivity.The first incident relates to Smith's passing asingleenvelope,containingunion literature and anauthorization card, to Donnie Wells, through the windowwhile their respective vehicles passed on the roadwayrunning -through the mine area.11 This apparently was aninstantaneous act, seemingly accomplished without conver-sation, and at a time when no interference with road trafficwould result.12 It occurred between shifts and while Smithand Wells were on their own time. From my understandingof the record, at the time of this incident the roadwayinvolved could not fairly be deemed a working area. Thepossibility that there might be occasions when truckmovements on this road might have been hampered bysuch conduct, or that, under certain other circumstances, ahazard may have been created thereby, does not mean thatin an operation merely- consisting of some 30 employeesspread over two shifts, the entirety of a roadway runningthrough a vast complex must at all times, including theinterval between shifts, be regarded as a working area. Toso find, would in the circumstances give primacy toemployer interests in a manner which impedes organiza-tional activity, despite the absence of evidence to the effectthat the union activity had an actual, real, or potentiallysignificant impact upon production, discipline, or safety.Respondent nonetheless argues that even if the roadwaywas a nonworking area, since Smith, at the time of this10Respondent does post its property with "no trespassing" signs. Alsocertain designatedareas areposted "no unauthorized personnel." Suchrestrictionshardly constitute communications coextensive with the rulesattestedtoby Sturgill, and are of no aid to resolution of the instantcontroversy. I note, particularly, Sturgill's admission that he regarded hisemployees as "authorized personnel."Respondentargues in its brief that Smith's testimony contains anadmissionthat he was "aware of Respondent's rule againstanyform ofsolicitationby employees and nonemployees alike on Respondent'sproperty " According to my reading of Smith's testimony, far from any suchadmission,Smith indicated that he was never informed ofanyrule to thateffect, but that it was his understanding that the "labor laws" precludedhanding out cards on company property.11Respondent, in its brief, describes Smith's alleged unprotected activityas solicitation,rather than distribution.Without resolving the precisecategory in which Smith's conduct fell, I shall assume that the aboveincident is controlled by the more stringent restrictions on union activitywhich settled authority places upon the distribution of umon literature Cf.Farah Manufacturing Companies,187 NLRB 601, 601-602 (1970), The ruleincident,was off duty, his passing out of union literatureon company property must be regarded as unprotectedactivity. In support, Respondent observes that inN.L.R.B.v.United SteelWorkers of America-CIO,357 U.S. 357(1958), the Supreme Court held that an employer maypreclude access to its property by nonemployee unionorganizers, in the absence of a showing that the union hasno alternate channels available for communicating withemployees as to their right to organize. Relying onGTELenkurt, Incorporated,204 NLRB 921 (1973), Respondentargues that with respect to this incident Smith should betreated as a "nonemployee." InLenkurt, supra,the Boardheld that an employer had the right, through a publishedrule, to prohibit "off duty employees from entering orremaining on the premises foranypurpose." There, thequestion confronting the Board was whether off-dutyemployees could enter or remain on company premises,notwithstanding an employer rule to the contrary.The Boardsimply held that Section 7 does not interfere with anemployer's right to regulate access of off-duty employees tocompany property by publishedrules.Here, Respondentmaintained no such published rule. I regardLenkurtasdistinguishable on this ground. Until such restrictions areso common an attribute of the industrial environment thatemployees ought readily to assume that their access toplant property during off-duty hours is precluded, ordinaryprinciples of equity and the need to maintain a balancebetween Section 7 rights, on the one hand, and theemployer's property rights, on the ' other, dictate thatemployees be accorded full access to company propertyduring their off-duty hours,unlessthe employer hasmanifested an interest in protecting its property againstsuch incursions through a published, nondiscriminatory,unambiguous rule. Accordingly, I am unwilling to interpretthe Board's decision inLenkurtas extending to circum-stanceswhere employees are not informed that theiremployer has seen fit to' confine their presence on plantproperty to the duration of their working shifts. Moreover,I findLenkurtdistinguishable on the further' ground thatSmith's encounter with Wells was in the course of Smith'sreporting for work, and was sufficiently incidental thereto,to have occurred at a time when Smith could not fairly beconsideredas in"off duty" status.For the above reasons, contrary to Respondent's claim; Ifind that Smith's passingthe single envelope containingdescribed by Sturgill prohibitedunion distribution in nonworking areas onan employee'snonworkingtime. Under settled authority, publication of anysuch rule would haveconstituteda presumptive violationof Sec. 8(a)(1) ofthe Act.Stoddard-QuirkManufacturing Co.,138 NLRB 615 (1961). Indeed,had employees been informed of such a restriction, I would find thatpromulgation and maintenanceof such a ruleconstituteda violation of Sec.8(a)(1)For,Respondenthas failed to rebut thepresumptionof illegalityarising from such a rule by showing that "special circumstancesmake therule necessary in order tomaintainproduction or discipline." SeePeytonPacking Company, Inc.,49 NLRB828, 843, 844(1943). The generalizedtestimony offered byRespondent as to hazardousaspects ofcertainoperationsconducted on company property hardly constitutes a justifica-tion for arule barringumon distributionin an area encompassing some2,000 acres, where miningis currentlylimited to two tractscomprising 143and 208 acres, respectively.12 Since theroadway was only 8 to 10 feet in width, vehicles moving inopposite directions would necessarily slow down considerably before andwhile passing. GOLDEN OAK MINING CO.union materials to Wells did not render Smith vulnerableto a lawful termination of his employment.Respondent also cites Smith's presence in the tipple areaimmediately before his discharge as further evidence of hishaving engaged in unprotected activity. Contrary to theRespondent's assertion, at the time in question Smith wasnot on working time. As heretofore indicated, Smith wentto the tipple area only after Foreman Curtis Brewer hadtold him to take off until 8:30 p.m. It is true that, as setforth in Smith's pretrial affidavit, he went to the tipple areato wait for his cousin, Alex E. Smith, a first-shift employee,"to talk to him about the Union." Nonetheless, it isdifficult to perceive as to how this admission on Smith'spart furnished a legitimate cause for his discharge. There isno evidence that Smith engaged in any discussionsconcerning the Union in the tipple area, and he wasdischarged and left the premises without ever having methis cousin. Even if Smith's admission were construed as anunambiguous 13 declaration of an intention to engage inunprotected activity, such a disposition, since neverimplemented nor communicated to Guerra, could hardlyhave been a consideration underlying Guerra's decision toterminateSmith. In any event, even if Smith had"discussed" the Union with his cousin in the tipple area,sinceI have found that Respondent has not proven specialcircumstances which would support broad restrictions onunion activity on company property, such a conversationon nonworking time would not constitute unprotectedactivity.14Accordingly, as Smith was discharged because of hisunion activity, and since Respondent has failed to showthat Smith's organizational activities were in any senseunprotected,15 I find that Respondent thereby violatedSection 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.Golden Oak Mining Co., Inc., is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The United Mine Workers of America is a labororganization within the meaning of Section 2(5) of the Act.3.By coercively interrogating employees concerningunion activity, by threatening to discharge employees whojoin or support the Union, by threatening to close the mineif organized by the Union, and by demanding the return ofsigned authorization cards,Respondent has interferedwith, coerced, and restrained employees in the exercise of13 It cannot be determinedwhether Smith intended that thediscussionswith his cousin wouldtake place in either a working area or on companyproperty.14RepublicAviationCorporation v. N.L.RB.,324 U.S. 793 (1945).15 1[ also note thatI am not entirelycertainthat Respondent's attempt toportraySmith as havingengaged in unprotected activity constitutesanythingmore than afterthought. Guerra and Hamilton were the onlywitnesses to the incidentleading to the discharge offered by Respondent.Both insisted that Smith had quit.Basedon the credited testimony, Guerra'sstatements to Smith,Nix, and Lawrence Brewer evidenced his hostility toSmith s unionactivityentoto.In contrastto his broadly expressed unionanimus,Guerramade no referenceeither toSmith's presencein the tipplearea or his passing out literatureto Donme Wells in analleged"workingarea." Guerra's own statementsindicate that the discharge was predicatedupon comprehensive antiunion considerationswhile devoid of any special421their Section 7 rights in violation of Section 8(a)(1) of theAct.4.By dischargingWalterD. Smith because of hisactivitieson behalf of the Union, Respondent hasdiscriminated against an employee in regard to hire andtenure of employment in a manner discouraging unionmembership and has thereby violated Section 8(a)(3) and(1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedtocease and desist therefrom and to take certainaffirmativeaction found necessary to effectuate thepolicies of the Act.Ithas been found that Respondent unlawfully dis-charged and refused to reinstateWalter D. Smith inviolation of Section 8(a)(3) of the Act. To remedy thisunfair labor practice, it is recommended that Respondentoffer Smith immediate and full reinstatement to his formerjob or, if that job no longer exists, to a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges, and make him whole for anyloss of earnings he may have suffered by reason of hisunlawful discharge by payment to him of a sum of moneyequal to that which he normally would have earned fromthe date of his discharge, to the date of a valid offer ofreinstatement, less his net earnings during the said period.Backpay shall be computed with interest on a quarterlybasis in the manner prescribed by the Board in F. W.WoolworthCompany,90NLRB, 289 (1950), andIsisPlumbing & Heating Company,138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,and pursuant to Section 10(c) of the Act, there is herebyissued the following recommended:ORDER 16Golden Oak Mining Company, Inc., Perry County,Kentucky, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Interrogating its employees concerning their unionactivities, threatening discharge of those supporting orjoining theUnion, threatening to close the mine ifconcern for Smith's activities which arguably might have reflected adverselyupon production, discipline,or safety.In these circumstances, sinceRespondent had no published rule concerning solicitation or distribution,and as Smith's conduct did not in fact disrupt efficiency, discipline, safety,or production, I would find the discharge violative ofSec. 8(a)(3) even ifconvinced that Smith engaged in conduct which,in other respects, wasunprotected. SeeWelsh Co. of the South Inc.,190 NLRB 220, 225 (1971);Wellman Industries,201 NLRB 958, 961 (1973).16 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall,as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes. 422DECISIONSOF NATIONALLABOR RELATIONS BOARDorganized by the Union, and directing employees to returntheir signed authorization cards to the Employer.(b)Discharging or in any other manner discouragingmembership in the United Mine Workers, or any otherlabor organization, by discharging employees or in anyothermanner discriminating against them in regard totheirhire or tenure of employment or any term orcondition of employment.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed by Section 7 of the Act.2.Take the following affirmative action which is foundnecessary to effectuate the policies of the Act:(a)OfferWalter D. Smith immediate and full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered byreason of the unlawful discharge in the manner set forth inthe section of this Decision entitled "The Remedy."17 Inthe event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "PostedPursuant(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due and theright to reinstatement and employment under the terms ofthis Order.(c) Post at its Perry County, Kentucky,mine,copies ofthe attached notice marked "Appendix." 17 Copies of saidnotice, on forms provided by the Regional Director forRegion 9, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter in conspicuous placeswhere notices to employees are customarily posted.Reasonable steps shall be taken to insure that said noticesare not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.to a Judgment of the United States Court of AppealsEnforcingan Order ofthe National LaborRelations Board."